 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19       PageID.1   Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KENNETH HARRIS,

                    Plaintiff,                    Case No.
      v.
                                                  Hon.
GENERAL MOTORS, LLC,
AEROTEK, INC., MARK BENSON,
and DARREN SIMPSON,

                   Defendants.
GOLD STAR LAW, P.C.
Maia Johnson Braun (P40533)
David A. Hardesty (P38609)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
mjohnson@goldstarlaw.com
dhardesty@goldstarlaw.com


                                 COMPLAINT

      Plaintiff Kenneth Harris, through his attorneys, Gold Star Law, P.C., for his

Complaint states:


                    PARTIES, JURISDICTION AND VENUE

      1.    Plaintiff Kenneth Harris ("Harris") is an individual who resides in

Linden, Genesee County, Michigan.
 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19         PageID.2    Page 2 of 7



      2.     Defendant General Motors, LLC (“GM”) is a Foreign Limited

Liability Company which conducts business in, amongst other locations, Flint,

Genesee County, Michigan.

      3.     Defendant Aerotek, Inc. ("Aerotek") is a Foreign Profit Corporation

which conducts business in, amongst other locations, Flint, Genesee County,

Michigan.

      4.     Defendant, Mark Benson (“Benson”), is an individual who conducts

business for Defendant, GM, in Flint, Genesee County, Michigan.

      5.     Defendant, Darren Simpson (“Simpson”), is an individual who

conducts business for Defendant, Aerotek in Flint, Genesee County, Michigan.

      6.     This action arises under the Fair Labor Standards Act of 1938

(“FLSA”) 29 U.S.C. 201, et seq., and jurisdiction of this Court is invoked pursuant

to 28 U.S.C. 1331.

      7.     Defendants reside within this judicial district and the claims asserted

in the action arose within this district. Venue is proper in this Court pursuant to 28

U.S.C. 1391(b).

                           FACTUAL ALLEGATIONS

      8.     Defendant GM owns and operates an automobile manufacturing

company.




                                          2
 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19      PageID.3   Page 3 of 7



      9.     Defendant Aerotek owns and operates an employment staffing

company.

      10.    Defendant Benson is employed as a manager for GM.

      11.    Defendant Simpson is employed as a Manager for Aerotek.

      12.    Plaintiff Harris worked for Defendants as a Quality Supply Engineer

from about February 21, 2016 until December 14, 2018.

      13.    Harris does not have an engineering degree and did not manage

anyone while he worked for Defendants.

      14.    Defendants compensated Plaintiff Harris at a rate of $30.00 per hour

from February, 2016 until December 17, 2017, and raised his rate of pay to $31.80

per hour from December 18, 2017 through December 14, 2018.

      15.    Defendants regularly scheduled and/or required Plaintiff Harris to

work 45-60 hours per week.

      16.    All hours worked by Plaintiff, including overtime hours, were worked

at the direction and with the sufferance of Defendants.

      17.    On more than one occasion, Plaintiff informed Darren Simpson, the

Aerotek manager for the GM accounts, that he was being required to work

overtime for which he was not being compensated.




                                         3
 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19         PageID.4   Page 4 of 7



        18.   In response to the above complaint, Simpson responded to Harris that

he did not want to be told about the unpaid overtime work because the law would

require him to take action concerning the overtime matter.

        19.   Harris also talked to his manager at GM, Mark Benson, about the fact

that he was being required to work overtime with no compensation.

        20.   In response to the above complaint, Benson told Harris that he

(Harris) was required to work more than 40 hours per week, but that there was no

overtime pay available to Harris.

        21.   Benson also told Harris that he (Harris) was only permitted to report

working 40 hours per week into the GM time keeping and pay system, although

Benson was aware that Harris was being required to work more than 40 hours per

week.

        22.   Harris sent daily reports when he left work for the day to Benson and

to Benson’s superior, Tom Pougnet, which evidenced the fact that Harris was

working later than his scheduled shift.

        23.   Harris was required to participate in global conference calls and to

otherwise perform work at home outside of his scheduled shift hours at GM.

        24.   On just two occasions, Harris was paid for one hour of overtime work.




                                          4
 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19          PageID.5   Page 5 of 7



        25.   Pursuant to the FLSA, Defendants were required to compensate

Plaintiffs at 1 ½ times his rate of pay for all hours worked in excess of 40 hours per

week.

        26.   Defendants did not compensate Plaintiff at 1 ½ times Plaintiff’s rate

of pay for hours worked in excess of 40 hours per week. Defendants instead

required Harris to report working just 40 hours per week despite his repeated

complaints to Defendants that he regularly work well in excess of 40 hours per

week.

        27.   Plaintiff was not, at any time during his employment, exempt from the

overtime pay requirements of the FLSA.

        28.   Defendants’ failure to comply with the FLSA was willful, with

knowledge, or with reckless disregard of the statutory requirements under the

FLSA.

                     CAUSE OF ACTION
     VIOALTION OF THE FAIR LABOR STANDARDS ACT OF 1938

        29.   Plaintiff incorporates the foregoing allegations of this Complaint as if

fully stated herein.

        30.   Defendants are “employers” within the coverage of the FLSA. 29

U.S.C. 203(d).

        31.   Plaintiff is an “employee” within with coverage of the FLSA. 29

U.S.C. 203(e).

                                          5
 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19         PageID.6   Page 6 of 7



      32.    Defendants are an “enterprise engaged in commerce” as defined by

the FLSA. 29 U.S.C. 203(s).

      33.    Defendants had revenues in excess of $500,000 per year during the

time of Plaintiff’s employment with Defendants. 29 U.S.C. 203(s).

      34.    Defendants were required to compensate Plaintiff at 1 ½ times his

regular hourly rate for hours worked in excess of 40 per week.

      35.    Defendants failed to compensate Plaintiff at 1 ½ times his regular

hourly rate for hours worked in excess of 40 per week.

      36.    Pursuant to Section 216(b) of the FLSA, Defendants are liable to

Plaintiff for his unpaid wages, plus an additional equal amount as liquidated

damages, together with reasonable attorney fees and costs.

      37.    Based on an average of 48 hours per week, the difference between

what Harris was paid and what he should have been paid is at least $52,720.00.

      WHEREFORE, Plaintiff, Kenneth Harris, respectfully requests that this

Court awards him at least $52,720.00 in actual unpaid overtime wages, an equal

amount as liquidated damages, his reasonable costs and attorney fees, and such

other relief as this court deems just and equitable.




                                           6
 Case 2:19-cv-10308-MAG-DRG ECF No. 1 filed 01/31/19   PageID.7    Page 7 of 7



                                         Respectfully submitted,

                                         GOLD STAR LAW, P.C.

                                           /s/ Maia Johnson Braun
                                         Maia Johnson Braun (P40533)
                                         David A. Hardesty (P38609)
                                         Attorneys for Plaintiff
                                         2701 Troy Center Dr., Ste. 400
                                         Troy, Michigan 48084
                                         (248) 275-5200
                                         mjohnson@goldstarlaw.com
                                         dhardesty@goldstarlaw.com
Dated: January 31, 2019




                                     7
